Received;9567659931            Sep   9 2015 02:38pdi                     P0Q2
09/09/2015   1428 Zapata Co. District Clerk Office       f-.'-J     1X3
           c<>
. .        fn               j«,
           «r
                                      --.


         •o
                                  -
                  i-»   •         i—
         *•0:

         CQ
                  •ccif t-;
         •••.••


         nj
         fo
                               Received:9567659931                          Sep       9 2015 02:38Dn         POGI
09/09/2015    1428 Zapata Co. District Clerk Office                    (fAX)85676S9931                 P.001/002




                                        Dora MartmeZ'Castanon
                                    Zapata County District Clerk
                                        200 E. f'Ave., Suite 119
                                     Zapata, Texas 78076
                         Office: (956) 765-9930/Fax: (956) 765-9931


                     Sylvia V. SoHtos        Irene Morales   ElvaA. Garcia
                     ChiefD^uty              Deputy Clerk    Deputy Clerk


      Date:          September 09,2015
                                                                                  Jk
                                                                                  :n             en
                                                                                                 t/>
      Fax To:        4^" COURT OFAPPEALS                                          X
                                                                                  m
                                                                                                 §
                     ATTN:LUZ
                                                                                                       1^1
                                                                                  r>
                                                                                  r-
      Fax#:          210-335-2762                                                                 tn
                                                                                                  «n




     From:           Sylvia Santos


              Total Number ofPages: 2 induing coverpage


     Memo:




              If we can be of further help, please feel free to ctAl the above listed
     number.
    f-t:-

    :•"!         txa;

                        •V

,rli<           O-
~l'—•-•        . 'c«j
 .•'•      i    MS
   '.• ^        2r
    ':          ce»          ;•
    .•          rls
               ix>